ORDER

PER CURIAM.
Atrin Strong (“defendant”) was charged with first degree murder under section 566.020 RSMo 1994 and armed criminal action under section 571.015. ' A jury found defendant guilty of both charges. The court sentenced defendant to life imprisonment without parole for murder and to a consecutive three-year term for armed criminal action. Defendant appeals the judgment on his convictions claiming (1) the trial court plainly erred in sustaining state’s objection to defendant’s testimony concerning evidence that supported defendant’s theory of self-defense, and (2) the trial court erred in allowing the state to argue an adverse inference from defendant’s failure to call his brother to testify on his behalf.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).